Case: 1:20-cv-07750 Document #: 1-5 Filed: 12/28/20 Page 1 of 3 PageID #:135




    EXHIBIT E
12/17/2020     Case:     1:20-cv-07750 Document #: 1-5 Filed: 12/28/20 Page 2 of 3 PageID #:136
                https://courtlink.lexisnexis.com/cookcounty/FindDock.aspx?NCase=2020-CH-05784&SearchType=0&Database=3&case_no=&PLtype=…




                                     Case Information Summary for Case Number
                                                   2020-CH-05784

                                                                                    Case Type: GENERAL
             Filing Date: 09/09/2020
                                                                                    CHANCERY
             Division: Chancery Division                                            District: First Municipal
             Ad Damnum: $0.00                                                       Calendar: 07
                                                        Party Information

             Plaintiff(s)                                                           Attorney(s)
             BIRCH GOLD GROUP, LP                                                   THE HUGHES FIRM LLC
                                                                                    2024 W CRYSTAL ST
                                                                                    CHICAGO IL, 60622
                                                                                    (404) 550-5338
             Defendant(s)        Defendant Date of Service                          Attorney(s)
             CHUBB UNDERWRITING
             AGENCI
             LLOYD'S OF LONDON
             TALBOT UNDERWRITING
             LTD.

                                                           Case Activity

             Activity Date: 09/09/2020                                       Participant: BIRCH   GOLD GROUP, LP
                                    GENERAL CHANCERY FILED (JURY DEMAND)
                        Court Fee: 600.50                                      Attorney: THE HUGHES FIRM LLC


             Activity Date: 09/09/2020                                       Participant: BIRCH   GOLD GROUP, LP
                                          SUMMONS ISSUED AND RETURNABLE
                                                                               Attorney: THE HUGHES FIRM LLC


             Activity Date: 09/09/2020                                       Participant: BIRCH   GOLD GROUP, LP
                                       CASE SET ON CASE MANAGEMENT CALL
                             Date: 01/07/2021
                                                                                  Judge: REILLY, EVE M.
                       Court Time: 1000
                                                                               Attorney: THE HUGHES FIRM LLC
                      Court Room: 2405
https://courtlink.lexisnexis.com/cookcounty/FindDock.aspx?NCase=2020-CH-05784&SearchType=0&Database=3&case_no=&PLtype=1&sname=&C…   1/2
12/17/2020     Case:     1:20-cv-07750 Document #: 1-5 Filed: 12/28/20 Page 3 of 3 PageID #:137
                https://courtlink.lexisnexis.com/cookcounty/FindDock.aspx?NCase=2020-CH-05784&SearchType=0&Database=3&case_no=&PLtype=…



             Activity Date: 09/25/2020                                  Participant: WILSON    ELSER MOSKOWIT
                                                    SUMMONS - RETD P.S.
                             Date: 09/24/2020


                                                                                                        Back to Top


                      Please note: Neither the Circuit Court of Cook County nor the Clerk of the
                  Circuit Court of Cook County warrants the accuracy, completeness, or the currency
                   of this data. This data is not an official record of the Court or the Clerk and may
                                      not be represented as an official court record.

                  If data does not appear in a specific field, we likely do not have the responsive data
                                                 in our master database.




https://courtlink.lexisnexis.com/cookcounty/FindDock.aspx?NCase=2020-CH-05784&SearchType=0&Database=3&case_no=&PLtype=1&sname=&C…   2/2
